722 S.E.2d 207 (2012)
STATE
v.
Ronald Princegerald COX.
No. 57P12-1.
Supreme Court of North Carolina.
February 17, 2012.
Irving Joyner, Durham, for Cox, Ronald Princegerald.
Joseph L. Hyde, Assistant Attorney General, for State of North Carolina.
C. Branson Vickory, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 17th of February 2012 by Plaintiff-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 17th of February 2012."